DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities.  
In figure 12, “Holl element 56” should be changed to --Hall element 56--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Figure 12, the reference number “56” is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
CAMERA MODULE, TERMINAL DEVICE WITH PROTRUSIBLE CAMERA VIA DRIVING ASSEMBLY, AND IMAGE CAPTURING METHOD.
Claim Objections
Claims 6, 11, 15-18, 20 are objected to because of the following informalities: 
Claim 6 (lines 1-2), “further a positioning sleeve” should be changed to --further comprises a positioning sleeve--.
Claim 11 (lines 3-4), “a second power output element, the second transmission drivingly connects” should be changed to -- a second power output element, wherein the second transmission drivingly connects--.
Claim 15 (line 4), “the support” should be changed to --the support frame--.
Claim 15 (line 4), “a first reduction part, the first electric motor” should be changed to --a first reduction part, wherein the first electric motor--.
Claim 17 (line 3), “printed circuit board, the first flexible printed circuit board” should be changed to --printed circuit board, wherein the first flexible printed circuit board--.
Claim 18 (lines 5-6), “comprises a second electric motor” should be changed to --comprises the second electric motor--.
Claim 20 (line 7), “the comprising” should be changed to --the image capturing method comprising--.

Claims 16-18 are objected as being dependent from claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim recites 19 limitation “wherein power is transmitted to the camera assembly through the first transmission and a power output element, compared with directly driving the camera assembly through an electric motor, to ensure high and stable transmission and avoid tilting and waggling of the camera assembly during movement thereby affecting a final position of the camera assembly after protruding from the body,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fail specifically describe what is “compared with directly driving the camera assembly through an electric motor, to ensure high and stable transmission and avoid tilting and waggling of the camera assembly during movement thereby affecting a final position of the camera assembly after protruding from the body.” 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 (line 8) recites the limitation "the" in “the body”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 109302552).
Regarding claim 1, Chen discloses a camera module, comprising:
a camera assembly (camera 10, lighting unit 30, figures 1-2, paragraphs [0022]-[0036]);
a first driving assembly (second driving mechanism 50 includes second motor 51, first gear 52, second gear 53, the second driving mechanism 50 is used to drive the lighting unit  to rotate, figures 1-2, paragraphs [0022]-[0036]) configured to drive the camera assembly to rotate and comprising a first electric motor, a first power output element, and a first transmission drivingly connecting the first 
a second driving assembly (first driving mechanism 40 is used to drive the lighting unit 30 to retract in or extend out of the housing 10, figures 1-2, paragraphs [0022]-[0036]) configured to drive the camera assembly and the first driving assembly to move in a first direction.

Regarding claim 2, Chen discloses wherein the first transmission comprises a first reduction part connected to an electric motor shaft of the first electric motor and a gear set connected to the first reduction part, and the gear set is configured to transmit power from the first electric motor to the first power output element (see figure 1, paragraphs [0022]-[0036]).

Regarding claim 7, Chen discloses wherein a rotating axis of the camera assembly extends in the first direction (see figure 1).

Claims 1-2, 7, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 110035213).
Regarding claim 1, Li discloses a camera module, comprising:
a camera assembly (camera assembly 130, figures 1-2, paragraphs [0038]-[0043]);
a first driving assembly (rotating assembly 120 rotates the camera assembly 130, figures 1-2, paragraphs [0038]-[0043]) configured to drive the camera assembly to rotate and comprising a first electric motor, a first power output element, and a first transmission drivingly connecting the first electric motor to the first power output element, and the camera assembly being secured to the first power output element; and


Regarding claim 2, Li discloses wherein the first transmission comprises a first reduction part connected to an electric motor shaft of the first electric motor and a gear set connected to the first reduction part, and the gear set is configured to transmit power from the first electric motor to the first power output element (see figures 1-6, paragraphs [0038]-[0043], [0049]-0056]).

Regarding claim 7, Li et al. discloses wherein a rotating axis of the camera assembly extends in the first direction (see figures 1-2).

Regarding claim 20, Li discloses an image capturing method for a terminal device comprising a body and a camera module comprising: a camera assembly (camera assembly 130, figures 1-2, paragraphs [0038]-[0043]); a first driving assembly (rotating assembly 120 rotates the camera assembly 130, figures 1-2, paragraphs [0038]-[0043]) configured to drive the camera assembly to rotate and comprising a first electric motor, a first power output element, and a first transmission drivingly connecting the first electric motor to the first power output element, and the camera assembly being secured to the first power output element; and a second driving assembly (pushing component 110 drives the camera assembly 130 and the rotating assembly 120, figures 1-2, paragraphs [0038]-[0043]) configured to drive the camera assembly and the first driving assembly to move in a first direction, the method comprising:
acquiring an instruction for a front image capturing function triggered by a user (camera assembly can shoot images from different angles, paragraph [0043]);

starting the first driving assembly to drive the camera assembly to rotate by a preset angle, the preset angle satisfying the front image capturing function (rotating assembly 120 rotates the camera assembly 130, figures 1-2, paragraphs [0038]-[0043]); and
capturing a target image with the camera assembly (camera assembly can shoot images from different angles, paragraph [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110035213) in view of Dai et al. (CN 106254581).

However, Dai et al. discloses the camera 21 is connected to a circuit board inside the terminal housing 10 through a wire 24, the wire 24 is placed in the through hole of rotating shaft 23, figures 6-7, paragraph [0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of Dai et al. in order to reduce the damage of the wire while the rotating shaft rotates (paragraph [0021]).

Claims 9, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110035213) in view of BAO (US 2019/0014201).
Regarding claim 9, Li et al. fails to disclose wherein the camera assembly comprises at least two cameras arranged in a second direction perpendicular to the first direction.
However, BAO discloses wherein the camera assembly comprises at least two cameras (first camera 332, second camera 334, figure 16, paragraph [0060]) arranged in a second direction perpendicular to the first direction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of BAO in order to capture images in a larger field of view.

Regarding claim 10, Li et al. discloses wherein the camera module comprises a bracket (bracket 21, figures 1-2), and the first driving assembly is mounted to the bracket (see figures 1-2).

However, BAO discloses wherein the camera module comprises a bracket (base 31, figures 18-19, paragraph [0061]), a receiver (receiver 34, figures 18-19, paragraph [0061]), and a flash lamp (flash lamp 36, figures 18-19, paragraph [0061]), and the receiver and the flash lamp are mounted to the camera assembly or the bracket (the receiver 34 and the flash lamp 36 are mounted to the base 31, figures 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of BAO in order to provide sufficient light for capturing images in dark environment.

Regarding claim 18, Li et al. discloses wherein the second driving assembly comprises a second electric motor (linear motor (i.e., second driving device 111) is included in pushing component 120, figures 1-2, 4-5, paragraphs [0039], [0044], [0049]-[0050]), a second power output element (sun gear 1151, figure 4, paragraphs [0049]-[0050]), a second transmission (planetary gear 1152, figure 4, paragraphs [0049]-[0050]), and a second reduction part (figure 4-5), the second electric motor, the second power output element, and the second transmission are mounted to the second reduction part (figures 4-5).
Li et al. fails to disclose a display screen, wherein the body is provided with a receiving part located behind the display screen, and the receiving part runs through a rear end face and an upper end face of the casing, the camera assembly is capable of protruding from the receiving part and moving back into the receiving part.
However, BAO discloses a display screen (display screen 20, figures 1-3, paragraphs [0033]-[0035]), wherein the body is provided with a receiving part (groove 102, figures 4, 10-13, paragraphs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of BAO in order to view a captured image displayed on a display screen.

Claims 11-12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110035213) in view of Hidaka et al. (US 2013/0162591).
Regarding claim 11, Li et al. discloses wherein the camera module comprises a bracket (bracket 121, figures 1-2, paragraphs [0038]-[0043]), the second driving assembly (pushing component 110 drives the camera assembly 130 and the rotating assembly 120, figures 1-4, paragraphs [0038]-[0043], [0048]-[0049]) comprises a second electric motor, a second transmission, and a second power output element, the second transmission drivingly connects the second electric motor to the second power output element, and the second power output element is configured to drive the bracket to move in the first direction or in an opposite direction of the first direction.
Li et al. fails to disclose the first electric motor is secured to the bracket by a threaded structure.
However, Hidaka et al. discloses the first electric motor is secured to the bracket by a threaded structure (Hidaka et al. discloses the motor body 41 is fixed to the back surface of the mount plate 121 by screw, figure 2, paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of Hidaka et al. in order to fix (i.e., securely attached) the motor the body of the device (paragraph [0054]).


Regarding claim 15, Li et al. discloses a terminal device (electronic device, paragraphs [0020], [0045], [0061], [0064], comprising:
a body ( housing of the electronic device, paragraphs [0020], [0045], [0061], [0064]) comprising a casing and a support frame mounted to the casing; and 
a camera module (camera assembly 130, figures 1-2, paragraphs [0038]-[0043]) comprising:
a bracket (bracket 121, figures 1-2, paragraphs [0038]-[0043]) connected to the support, a camera assembly,
a first driving assembly (rotating assembly 120 rotates the camera assembly 130, figures 1-2, paragraphs [0038]-[0043]) configured to drive the camera assembly to rotate and comprising a first electric motor, a first power output element, a first transmission, and a first reduction part, the first electric motor, the first power output element, and the first transmission being mounted to the first reduction part, and the camera assembly is secured to the first power output element; and
a second driving assembly (pushing component 110 drives the camera assembly 130 and the rotating assembly 120, figures 1-2, paragraphs [0038]-[0043]) configured to drive the camera assembly to enable the camera assembly to at least partially protrude from the body and comprising a second 
Li et al. fails to disclose a second electric motor secured to the body through a threaded structure.
However, Hidaka et al. discloses a second electric motor secured to the body through a threaded structure (Hidaka et al. discloses the motor body 41 is fixed to the back surface of the mount plate 121 by screw, figure 2, paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of Hidaka et al. in order to fix (i.e., securely attached) the motor the body of the device (paragraph [0054]).

Regarding claim 16, Li et al. discloses wherein the support frame comprises a first guide rail and a second guide rail, the bracket comprises a first guide part (connecting rod 124, figures 1-2), and a second guide part (screw rod 113, figures 1-2), the first guide part is slidably mounted to the first guide rail, and the second guide part is slidably mounted to the second guide rail.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110035213) in view of Koiwai et al. (US 2015/0331221).
Regarding claim 17, Li et al. fails to disclose wherein the body comprises a main board, the camera module comprises a first flexible printed circuit board and a second flexible printed circuit board, the first flexible printed circuit board is electrically coupled with the first electric motor and the main board, the second flexible printed circuit board is electrically coupled with the second electric motor and the main board, and the main board controls the first electric motor and the second electric 
However, Koiwai et al. discloses flexible printed board 27b is a connecting member that electrically connects the focus motor 27 and the main substrate 33, figures 7, 9, paragraph [0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Li et al. by the teaching of Hidaka et al. in order to electrically connect motor and a main board.  Doing so, a benefit of tight connection and short circuit avoided are obtained.

Allowable Subject Matter
Claims 3-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (US 10,021,296) discloses automatic rotatable camera for panoramic taking in mobile terminals.
FAN et al. (US 2019/0253543) discloses mobile phone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          03/12/2021